     Case: 1:16-cv-08297 Document #: 77 Filed: 01/04/19 Page 1 of 8 PageID #:310



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
BEA SULLIVAN-KNOFF                      )
                                        )
     Plaintiff,                         )
                                        ) 16-CV-08297
     v.                                 )
                                        ) Judge Andrea R. Wood
THE CITY OF CHICAGO and RAHM            )
EMANUEL, in his Official Capacity,      )
                                        )
     Defendants.                        ) JURY DEMANDED

 PLAINTIFF’S MEMORANDUM OF LAW IN RESPONSE TO DEFENDANTS’ RULE
54(b) MOTION TO RECONSIDER THE COURT’S NOVEMBER 12, 2018 ORDER AND
                    TO STAY PENDING DEADLINES

NOW COMES Plaintiff, BEA SULLIVAN-KNOFF, by and through her attorneys, Mary J. Grieb

of The Shiller Preyar Law Offices, with the instant memorandum of law in response to Defendants’

Motion to Reconsider The Court’s November 12, 2018 Order and to Stay1 Pending Deadlines:

                                                 Introduction

    1. Defendants’ motion to reconsider should be denied because this Court correctly decided

        their motion to dismiss as to Plaintiff’s First Amendment, equal protection, and due

        process claims. This Court did not make a manifest error of law or fact and Defendants

        present no “newly discovered” evidence to warrant reconsideration.

                                    Relevant Procedural Background

    2. After Defendants’ motion to dismiss was fully briefed and both sides filed motions for

        leave to cite supplemental authority (and responses to those motions), this Court issued

        its ruling on November 12, 2018. Dkt. 70. This Court ruled as follows:




1
  This Court denied Defendants’ request for a stay on December 12, 2018, but set a briefing schedule on the motion
for reconsideration. Dkt. 75.

                                                         1
Case: 1:16-cv-08297 Document #: 77 Filed: 01/04/19 Page 2 of 8 PageID #:311



     a. As to the equal protection claim, this Court applied intermediate scrutiny to
        Defendants’ proffered justification for the differential treatment of females and
        males: “the harmful secondary effects that arise from the combination of sexual
        nudity and alcohol.” Id., p. 5. This Court heeded the guidance of the Supreme
        Court holding that municipalities cannot “rely on overbroad generalizations about
        the nature of females and males, and that any differences may not denigrate or
        artificially constrain either sex.” Id., p. 6 (citation omitted). This Court noted that
        Defendants’ justification may be an “overbroad generalization about the sexual
        capacity of males and females.” Ultimately, at this stage of the case, the court
        denied the motion to dismiss because “the court cannot say that Defendants’
        justification withstands the intermediate scrutiny applicable to the sex-based
        distinction in the Ordinance.” Id., p. 7.

     b. As to the First Amendment claim, this Court determined that whatever First
        Amendment protections extended to nude dancing would also extend to Sullivan-
        Knoff’s performance art involving nudity. Id., p. 8 (citing Ben’s Bar v. Village of
        Somerset, 316 F. 3d 702, 722 (7th Cir. 2003). This Court then cited several
        Seventh Circuit cases for the proposition that a municipality relying on an adverse
        secondary effects justification must offer some tangible evidence and not just
        prior case law. Id., pp. 8-9. This Court then rejected Defendants’ reliance on the
        evidence referenced (including expert testimony) in City of Chicago v. Pooh Bah
        Enterprises, 865 N.E.2d 133 (Ill. 2006), holding that, regardless of its merit,
        Plaintiff “must have an opportunity to challenge and respond to Defendants’
        evidence.” Id. (citing Foxxxy Ladyz Adult World v. Village of Dix, Ill., 779 F. 3d
        706, 717(7th Cir. 2015) (which itself cited the “substantial governmental interest”
        requirement of United States v. O’Brien, 391 U.S. 367 (1968)). This Court denied
        the motion to dismiss the First Amendment claim.

     c. As to the due process challenge, this Court rejected Plaintiff’s argument that the
        ordinance violated her right to bodily integrity, but denied Defendants’ motion to
        dismiss Plaintiff’s due process claim based on vagueness. Id., pp. 10-11. This
        Court specifically noted that “transgender individuals, like [Sullivan-Knoff], who
        wish to perform in establishments serving liquor – and the establishments that are
        deciding whether to permit them to perform – may not know whether the
        performers have ‘female breasts’ under the law, and relatedly, whether they are
        perceived by law enforcement to have ‘female breasts.’” Id. This Court rejected
        Defendants’ argument that Plaintiff complained about a mere hypothetical
        scenario, acknowledging that Plaintiff “is presenting the very scenario she finds
        herself in as a transgender woman who does not know how the ordinance applies
        to her.” Id.

     d. As to the Illinois Constitution claims, Plaintiff conceded that she only seeks
        declaratory relief for her Illinois constitutional claims, and this Court rejected
        Defendants’ arguments as to the state constitutional claims. Id., p. 12-13.




                                           2
 Case: 1:16-cv-08297 Document #: 77 Filed: 01/04/19 Page 3 of 8 PageID #:312



        e. As to Count VI (Illinois Human Rights Act), this Court dismissed the count
           because Plaintiff conceded she did not administratively exhaust her IHRA claim.
           Id.

3. This Court granted in part and denied in part Defendants’ motion to dismiss.

                                     Standard of Review

4. Federal Rule of Civil Procedure Rule 54(b) allows a court to reconsider prejudgment

     interlocutory decisions at any time prior to final judgment. In re 949 Erie St., Racine,

     Wis., 824 F.2d 538, 541 (7th Cir. 1987). But, "motions to reconsider serve a limited

     function: to correct manifest errors of law or fact or to present newly discovered

     evidence." Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269

     (7th Cir. 1996). Disposition of the motion is left to the Court's discretion. Id. Importantly,

     parties “cannot use these motions to rehash arguments already rejected by the court or to

     present new evidence or theories that the moving party could have presented earlier.”

     SEC v. Nutmeg Group, No. 09-C-1775, 2016 U.S. Dist. LEXIS 68176 at *6 (N.D. Ill.

     May 24, 2016).

                                          Argument

5. This Court made no manifest error of law or fact in reaching its decision and thus

     Defendants’ motion for reconsideration must be denied.

I.      This Court Properly Applied Intermediate Scrutiny and Denied Defendants’
        Motion to Dismiss as to the First Amendment Claim

6. This Court correctly allowed Plaintiff’s First Amendment claim to proceed. After

     considering relevant precedent, this Court noted that any First Amendment protection that

     nude dancing received extended to Plaintiff’s performance art, cited several Seventh

     Circuit cases holding that a municipality relying on the adverse secondary effects

     doctrine must offer some tangible evidence for the justification, and denied Defendants’

                                               3
 Case: 1:16-cv-08297 Document #: 77 Filed: 01/04/19 Page 4 of 8 PageID #:313



      motion to dismiss, holding that Plaintiff “must have an opportunity to challenge and

      respond to Defendants’ evidence.” (citing Foxxxy Ladyz Adult World, 779 F. 3d at 717

      (reversed the trial court’s grant of a motion to dismiss as premature where the

      municipality had not produced evidence.))

7. Further, in their motion to reconsider, Defendants appear to ask this Court to follow

      Tagami v. City of Chicago, 875 F. 3d. 375 (7th Cir. 2017) on the First Amendment claim.

      Unfortunately, Defendants ignore that a) the City never raised the “adverse secondary

      effects of sexual nudity and alcohol” justification in Tagami and b) Seventh Circuit

      precedent (Foxxxy Ladyz Adult World, 779 F. 3d at 712) actually requires that the

      municipality offer “specific, tangible evidence establishing a link between the regulated

      activity and the harmful secondary effects” for this type of restriction.

8. Thus, this Court did not err in not following the rationale of Tagami because Tagami is

      not controlling; on the contrary, this Court correctly analyzed the City’s proffered

      “secondary effects” justification under the controlling Seventh Circuit precedent: Ben’s

      Bar and Foxxxy Ladyz. Reconsideration is not warranted.

II.      This Court Properly Applied Intermediate Scrutiny and Denied Defendants’
         Motion to Dismiss as to the Equal Protection Claim

9. Similarly, this Court properly analyzed Plaintiff’s equal protection claim and Defendants’

      proffered justification for treating men and women differently by citing relevant Seventh

      Circuit and Supreme Court case law. Again, because Defendants chose to justify MCC 4-

      60-140(d) by relying on a “harmful secondary effects of sexual nudity and alcohol”

      justification (rather than the “traditional moral norms” justification raised in Tagami), this

      Court properly analyzed whether that specific proffered justification survived




                                                4
     Case: 1:16-cv-08297 Document #: 77 Filed: 01/04/19 Page 5 of 8 PageID #:314



           intermediate scrutiny, i.e., did not rely on overbroad generalizations about the nature of

           females and males.

    10. Further, in applying intermediate scrutiny, this Court acknowledged that Defendants’

           proffered justification for MCC 4-60-140(d) may well be a “product of society’s sexual

           objectification of women” (and thus constitutionally suspect) or may be something more

           fundamental about the nature of males and females (and thus constitutionally proper), but

           that the court could not say, at the motion to dismiss stage, that the proffered justification

           withstood intermediate scrutiny.

    11. Just as with the First Amendment claim, in their motion to reconsider, Defendants ask

           this Court to follow Tagami’s holding that MCC 8-8-0802 is a permissible sex-based

           classification because it is justified by traditional moral norms. Defendants again miss

           their mark, because they are not relying on “traditional moral norms” as their justification

           for the different treatment of males and females in MCC 4-60-140(d). The equal

           protection analysis of Tagami simply does not apply.

    12. In sum, this Court properly analyzed Plaintiff’s equal protection challenge to the

           ordinance and made no mistake of law or fact warranting reconsideration.

    III.      This Court Correctly Inferred that MCC 4-60-140 Applies to Plaintiff Because
              Her Performance Involves Nudity

    13. As longstanding precedent dictates, in ruling on a motion to dismiss, this Court correctly

           drew reasonable inferences in Plaintiff’s favor in determining that Plaintiff’s performance



2
  While some of the language of MCC 8-8-080 is very similar to MCC 4-60-140(d) (compare “any portion of the
breast at or below the upper edge of the areola thereof of any female person” with “any portion of the female breast
at or below the areola thereof”), the context is completely different. MCC 8-8-080 governs public nudity
(specifically, “Any person who shall appear, bathe, sunbathe, walk or be in any public park, playground, beach or
the waters adjacent thereto, or any school facility and the area adjacent thereto, or any municipal building and the
areas adjacent thereto, or any public way within the City of Chicago”). In contrast, MCC 4-60-140 only applies to
employees, entertainers, or patrons of establishments licensed to sell liquor in Chicago.

                                                          5
     Case: 1:16-cv-08297 Document #: 77 Filed: 01/04/19 Page 6 of 8 PageID #:315



          would violate the challenged ordinance. Dkt. 70, p. 4. Admittedly, the nuanced, intimate

          and transgressive nature of Plaintiff’s performance does not mesh well with the “short

          and plain statements” that Rule 8 requires. To be clear, and contrary to Defendants’

          representation, as expressed in paragraphs 18, 21, and 28 of her complaint, Plaintiff’s

          performance does involve nudity and exposing her breasts. In fact, she specifically

          alleges that “in performing the piece and afterwards, Plaintiff feared that by exposing her

          female breasts, she would be causing the establishment” to violate MCC 4-60-140.

    14. At this stage of the proceedings, this Court correctly drew a plausible inference in

          Plaintiff’s favor and made no mistake of law or fact to warrant reconsideration.3

    IV.       This Court’s Ruling Denying Defendants’ Motion to Dismiss Was Correct
              Because Tagami v. City of Chicago Does Not Apply To This Case

    15. Defendants’ wholesale reliance on Tagami v. City of Chicago is both misplaced and not a

          proper basis for a motion to reconsider. The Seventh Circuit’s holdings in Tagami as to

          the equal protection and First Amendment challenges are not controlling for the reasons

          set forth in sections I and II, supra.

    16. Further, Defendants continue to ignore that Plaintiff is a transgender woman, that

          transgender people exist, that gender identity is not binary, that Plaintiff has also

          challenged MCC 4-60-140(d) on due process grounds, and that the plaintiff in Tagami

          did not bring a due process challenge and thus the Seventh Circuit did not discuss a due

          process challenge to similar language in Tagami.4



3
  Plaintiff contends that this Court properly drew all plausible inferences in her favor because she has clearly alleged
that her performances involved nudity and exposing her breasts (thus subjecting her to MCC 4-60-140(d)). To the
extent paragraph 21 of the Complaint is not clear enough, Plaintiff will clarify in discovery that in that particular
performance, she wore the brown paper bag over her head and nothing else.

4
 In their motion for reconsideration, Defendants do not address Plaintiff’s due process challenge or this Court’s
vagueness analysis in any substantive fashion.

                                                           6
    Case: 1:16-cv-08297 Document #: 77 Filed: 01/04/19 Page 7 of 8 PageID #:316



   17. In short, inasmuch as the City is arguing that this Court should reconsider its ruling

       because this Court did not cite Tagami, such an argument lacks merit. Tagami is

       distinguishable for all of the reasons outlined above and thus not controlling.

Conclusion

   18. In sum, Defendants chose to rely on the “harmful secondary effects” doctrine to justify

       the challenged ordinance. This Court properly analyzed their motion to dismiss under that

       framework. Defendants also failed to persuasively address Plaintiff’s due process

       challenge to the ordinance. Put simply, there is no mistake of law or fact in this Court’s

       November 12, 2018 opinion and the motion for reconsideration should be denied.

WHEREFORE, Plaintiff respectfully requests that this Court deny Defendants’ Motion to

Reconsider in its entirety, and for any other and additional relief that this Court deems equitable

and just.



Dated: January 4, 2019                        Respectfully Submitted,

                                              PLAINTIFF BEA SULLIVAN-KNOFF

                                              By: /s/Mary J. Grieb

                                              Mary J. Grieb
                                              The Shiller Preyar Law Offices
                                              601 South California Avenue
                                              Chicago, IL 60612
                                              (312) 226-4590
                                              Attorney for Plaintiff




                                                 7
    Case: 1:16-cv-08297 Document #: 77 Filed: 01/04/19 Page 8 of 8 PageID #:317




                               CERTIFICATE OF SERVICE

       Mary J. Grieb hereby certifies that a copy of the foregoing was served upon all opposing

counsel via the CM/ECF email system.



s/ Mary J. Grieb

Mary J. Grieb
Shiller Preyar Law Offices
601 S. California Ave.
Chicago, IL 60612
(312) 226-4590




                                               8
